******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      DELAINE BALDWIN v. COMMISSIONER
               OF CORRECTION
                  (AC 38112)
            DiPentima, C. J., and Alvord and West, Js.
       Argued February 16—officially released August 9, 2016

   (Appeal from Superior Court, judicial district of
                Tolland, Fuger, J.)
  James W. Caley, assistant attorney general, with
whom were Michael A. Martone, assistant attorney gen-
eral, and, on the brief, George Jepsen, attorney general,
and Terrence M. O’Neill, assistant attorney general, for
the appellant (respondent).
  Delaine Baldwin, self-represented, the appellee
(petitioner).
                           Opinion

   WEST, J. Upon a grant of certification to appeal, the
respondent, the Commissioner of Correction, appeals
from the judgment of the habeas court granting the
amended petition for a writ of habeas corpus filed by the
petitioner, Delaine Baldwin. On appeal, the respondent
claims that the court erred in (1) applying a heightened
and improper standard of proof to determine that a
prison disciplinary hearing officer’s decision was con-
stitutionally insufficient, and (2) looking to evidence
beyond the scope of what was presented at the prison
disciplinary hearing. We agree that the habeas court
applied a heightened and improper standard of proof,
and therefore, reverse the judgment of the habeas court.
   The following facts and procedural history are rele-
vant to this appeal. In 2008, the petitioner was convicted
of robbery in the first degree in violation of General
Statutes § 53a-134 (a) (3), four counts of robbery in the
first degree in violation of § 53a-134 (a) (4), robbery in
the third degree in violation of General Statutes § 53a-
136, larceny in the third degree in violation of General
Statutes § 53a-124 (a) (1), larceny in the fifth degree in
violation of General Statutes § 53a-125a, and failure to
appear in the first degree in violation of General Statutes
§ 53a-172 (a). In 2009, the petitioner was convicted of
robbery in the first degree in violation of § 53a-134 (a)
(4). His total effective sentence is fifteen years in prison.
On November 8, 2011, Correction Officer Reginald Cum-
mings at Cheshire Correctional Institution was conduct-
ing a shakedown inspection of the petitioner’s housing
area and discovered a cup containing a red liquid that
smelled like ‘‘pruno.’’ Pruno is a home brewed alcoholic
beverage. The petitioner denied that it was pruno and
asked that it be tested. Cummings issued the petitioner
a class A disciplinary report for possession of contra-
band in the form of an intoxicating substance and deliv-
ered it to the petitioner on the same day. A disciplinary
hearing was scheduled for November 16, 2011. Prior to
the hearing, the petitioner declined an advocate and
listed one witness for the hearing, Orlando Flores, who
provided a written statement that the petitioner always
had a cup full of juice in his cell. The disciplinary hearing
was held on November 16, 2011, and Captain Greg Har-
pin served as the disciplinary hearing officer. The peti-
tioner was found guilty at the disciplinary hearing. At
the close of the hearing, the petitioner received a writ-
ten summary of the information relied upon for the
finding. The petitioner was sentenced to fifteen days
punitive segregation, thirty days loss of recreation,
ninety days loss of phone privileges, and ten days loss
of risk reduction earned credits, or good time credits.
   On March 7, 2013, the petitioner filed an amended
habeas petition. In his amended petition, the petitioner
alleged that Cummings ‘‘falsified [disciplinary report]
contraband in retaliation for [the petitioner] complain-
ing about gang of rogue guards. Guard said [the peti-
tioner] admitted a substance was an intoxicant, [the
petitioner] denied it. Without any other evidence that
substance was an intoxicant, the some evidence stan-
dard [was] not met.’’ The petitioner also claimed multi-
ple due process violations. A habeas trial was held on
June 3, 2015. Harpin testified that he found the peti-
tioner guilty at the disciplinary hearing on the basis
of the statements from officers who had experience
identifying pruno. He stated that ‘‘the correctional offi-
cer that trained the correctional officers that found the
juice said that it was pruno, and there was a supervisor
and two other people that agreed, and [the petitioner]
admitted to having the juice at the hearing.’’
   At the conclusion of evidence, the habeas court
issued its oral ruling from the bench. The court noted
that when an inmate is charged in a disciplinary report,
he is entitled to minimal due process that ‘‘essentially
boils down to notice and an opportunity to be heard.’’
The court found that the petitioner was provided notice
of the disciplinary report and the charges he was facing,
and that he was able to present evidence and deny that
the substance in question was an intoxicating sub-
stance. The court then stated that this due process
determination ‘‘doesn’t get us all the way home yet
because the key point here is whether the substance
in question was or was not an intoxicating liquid.’’ The
court stated that the standard of proof required in a
disciplinary hearing is ‘‘substantial evidence.’’ The court
found that ‘‘the only evidence that the substance in
question was an intoxicating liquid is the correction
officer who stated that the liquid smelled like an intoxi-
cant.’’ The court, however, went further and made find-
ings regarding the intoxicating nature of the substance,
despite the fact that no expert testimony was presented.
The court stated that it ‘‘doesn’t believe expert testi-
mony is necessary because these, quite frankly, [are]
matters of common knowledge.’’ The court made the
following finding: ‘‘The intoxicant in this case would
have to have been ethyl alcohol, commonly abbreviated
as EtOH. Now, it’s common knowledge that EtOH is
present in all intoxicating liquids, such as beer, wine,
whiskey, bourbon, scotch, et cetera. Yet, each of those
liquids has a separate and distinct odor, and the reason
why they have distinct odors is because EtOH, the intox-
icant, is essentially odorless. You cannot determine
EtOH by smell.’’ The court acknowledged that it did
not doubt the officer’s testimony that the substance in
question may have smelled like pruno, but that did not
mean that the substance contained EtOH. The court
stated that the liquid was never tested by the respon-
dent, or presented at the hearing, and there was no way
for the officer to identify whether EtOH was present
in the liquid. Thus, the court concluded that the record
lacked a sufficient basis to support the disciplinary
report. The court granted the habeas petition, set aside
the disciplinary report, and rendered judgment for the
petitioner. The respondent then filed a motion seeking
reconsideration of the order granting habeas relief. The
court denied the motion. This appeal followed.
  ‘‘We first set forth the applicable standard of review.
When the conclusions of the habeas court are attacked
on appeal, they are reviewed to determine whether they
are legally and logically supported by the facts or
involve an erroneous application of law materially rele-
vant to the case.’’ (Internal quotation marks omitted.)
Torres v. Commissioner of Correction, 84 Conn. App.
113, 117, 851 A.2d 1252, cert. denied, 271 Conn. 941,
861 A.2d 517 (2004).
   The respondent argues that the judgment granting
the writ of habeas corpus should be reversed because
the habeas court was mistaken as to the standard of
proof that the respondent must meet in a disciplinary
hearing. According to the respondent, the habeas court
required the respondent to show that there was ‘‘sub-
stantial evidence’’ for the disciplinary report, although
the correct standard is ‘‘some evidence.’’ (Internal quo-
tation marks omitted.) We agree.
   ‘‘Due process is satisfied if the prison disciplinary
board shows some evidence that supports the revoca-
tion of good time credit. . . . Ascertaining whether this
standard is satisfied does not require examination of
the entire record, independent assessment of the credi-
bility of witnesses, or weighing of the evidence. Instead,
the relevant question is whether there is any evidence
in the record that could support the conclusion reached
by the disciplinary board.’’ (Citation omitted; internal
quotation marks omitted.) Jolley v. Commissioner of
Correction, 60 Conn. App. 560, 561, 760 A.2d 146 (2000),
cert. denied, 274 Conn. 913, 879 A.2d 892 (2005).
    The habeas court mistakenly held the respondent to
a higher standard of proof in a disciplinary hearing
when it stated that the ‘‘standard requires that there be
substantial evidence.’’ The correct standard is ‘‘some
evidence,’’ as articulated by the Supreme Court of the
United States and this court. See Superintendent v. Hill
472 U.S. 445, 455, 105 S. Ct. 2768, 86 L. Ed. 2d 356 (1985)
(‘‘[w]e hold that the requirements of due process are
satisfied if some evidence supports the decision by the
prison disciplinary board to revoke good time credits’’);
Jolley v. Commissioner of Correction, supra, 60 Conn.
App. 561 (‘‘[d]ue process is satisfied if the prison disci-
plinary board shows some evidence that supports the
revocation of good time credit’’). In this case, there was
‘‘some evidence’’ to uphold the finding of the disciplin-
ary hearing officer. Harpin testified that his guilty find-
ing was based on the testimony of numerous correction
officers, including the correction officer who trained
the officer who found the juice, identifying the juice as
pruno. He testified that these officers are trained as to
what pruno is, what it smells like, and they come in
contact with it often throughout their careers. These
statements by experienced correction officers that the
juice found in the petitioner’s cup was pruno constitute
evidence to support the findings of the disciplinary hear-
ing officer. The habeas court acknowledged that these
statements were the ‘‘only evidence’’ that the substance
in question was an intoxicating substance. This evi-
dence is sufficient to meet the ‘‘some evidence’’ stan-
dard. In Griffin v. Spratt, 969 F.2d 16, 22 (3d Cir. 1992),
the Court of Appeals for the Third Circuit held that a
correction officer’s testimony that liquid had fermented
and smelled strongly of alcohol, even though such evi-
dence was ‘‘non-scientific,’’ was enough to meet the
‘‘some evidence’’ standard required in prison disciplin-
ary hearings. (Internal quotation marks omitted.) We
agree. Further, other courts have referenced pruno’s
strong odor in upholding prison disciplinary hearing
findings. See Salcido v. Martel, United States District
Court, Docket No. CIV S-08-1025 (TJB) (E.D. Cal. Sep-
tember 14, 2010) (‘‘[b]ased on the pruno’s strong odor,
knowledge of the alcohol’s presence in the cell may be
reasonably imputed to [p]etitioner’’). Accordingly, the
findings made by the habeas court reflect that there was
‘‘some evidence’’ to support the disciplinary finding.
  The judgment is reversed and the case is remanded
with direction to deny the petition for a writ of
habeas corpus.
  In this opinion the other judges concurred.